                Case 1:16-cv-01652-JMF Document 84 Filed 06/11/19 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                     -----------------------------·X
  Anika Edrei, et al.,

                                            Plaintiff,                          16 -CV-01652 (Jill)
                            -v-
                                                                                 CIVIL CASE
  City of New York, et al.,                                                   MANAGEMENT PLAN
                                                                               AND SCHEDULING
                                            Defendant(s).                           ORDER

 --------------------------------------------- X

       Tilis Civil Case Management Plan and Scheduling Order is subuu.tted by the patties in
accordance with Fed. R. Civ. P. 26(f)(3).

1.          All parties [consent  l l/       do not consent [7) ]   to conducting all fi.u1her proceedings
            before a United States Magistrate Judge, including motions and trial. 28 U.S.C. § 636(c).
            The parties are free to withhold consent without adverse substantive consequences. [.ifall
            parties co11sellf, the remai11i11g Paragraphs should 11ot be completed. /11stead, within three
            (3) days ofs11bmilti11g tl,;s Proposed Case Ma11age111e11t Pla11 m,d Scl,eduli11g Order, the
            parties shall wbmit to the Court aful{v e:cecmed Notice, Co11se111, mid Reference ofa Civil
            Actio11 to a Magistrate Judge, available at http:!/nv!>d.usc:01111s.eovifikifonus/couseut-to-
            proceed-before-ns-magistrnte-jndee.]

2.          The parties [haveJZL /have not O ]confened pursuant to Fed. R. Civ. P. 26(f).
3.          Settlement discussions [have fi /have not JZL1 taken place.

4.          [.(/applicable] Counsel have discussed an iufonual exchai1ge of infom1atio11 in aid of early
            settlement and have agreed upon disclosure of the following infonnation within
            _ _ _ _ _ _ days/weeks:




10f.!:!120ISV<ni=
          Case 1:16-cv-01652-JMF Document 84 Filed 06/11/19 Page 2 of 6




5.        Amended pleadings may not be filed aud additional parties may not be joined except with
          leave of the Court. Any motion to amend or to join additional parties shall be filed no later
          than 1)l..f . (,, 2-0) i         . [Abse11t exceptio11a/ drcumsta11ces, a date 1101 more than
          thirty (30) days following tl,e initial pretrial co11fere11ce. A11y motio11 to ame11d or tojoi11
          additional parties filed after the deadli11e i11 tl,is paragrapl, w;// be subject to the "good
          cause" standard i11 Fed. R. Civ. P. 16(b}(4) rather 1/,011 tl,e more lenient standards ofFed.
          R. Cil-·. P. 15 a,rd 11.]

6.        Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(l) shall be completed no later than than
          June 25, 2019              . [Abse,rt exceptio11a/ circ11111sra11ces, a date 1101 more tlumfourree11
          (14) daysfollowi11g tl,e i,ririal pretrial co1ifere11ce.]

7.        [if applicable] The plaintiff(s) shall provide HIPAA-compliant medical records release
          authorizations to the defendant(s) no later than . ;.J--un_e.c. . ;;_17__, _2.;. .:0c.. cl--9_ _ _ _ _ _ __

8.        Discove1y

          a. The parties are to conduct discovery in accordance with the Federal Rules of Civil
             Procedure and the Local Rules of the Southern Distiict of New York.

          b. All fact discove1y shall be completed no later than April 20, 2020                    . [A date
             11or more rl,a11120 daysfollowi11g the i11itial pretrial co11fere11ce, 1111/ess the Co11rtfi11ds
             that the case prese11ts u,rique complexities or other exceptio11al C'ircumsta11ces.]

          c. Tue pa11ies agree that there [is       JlL /
                                                       is no             O]
                                                                      need for expe11 discovery. If the
             pallies agree that there is no need for expert discovery. all discovery shall be completed
             by the deadline for fact discovery, unless - prior to that date- a party files. and the
             Court grants, a letter-motion seeking au extension for purposes of taking expe11
             discovery: any such motion should explain why expe11 discovery bas become necessary
             and propose a schedule for such discove1y. (ifa11y party be/;eves tlwt tltere is a need/or
             expen discovery, rl,e parties should complete Paragmpl, 8(dJ.]

          d. [if applicable] All expert discovery, including repo11s, production of underlying
             documents, and depositions. shall be completed no later than June 22, 2020
             [Absem exceptional circ11msta11ces, a date 1101 more than 45 days from rite date i11
             Paragraph 8(b) (i.e., the co111pletio11 of all fact discove,:v).]

          e. The pru.ties should not anticipate extensions of the deadlines for fact discovery and expe11
             discove1y set fo11h in the foregoing Paragraphs. Relatedly. the parties should not make a
             unilateral decision to stay or halt discove1y (on the basis of settlement negotiations or
             otbe1wise) in anticipation of an extension. If something unforeseen arises, a party may
             seek a limited extension of the foregoing deadlines by letter-motion filed on ECF. Any
             such motion must be filed before the relevant deadline and must explain why, despite the
             pru.ties' due diligence. discove1y could not be completed by the relevant deadline.




10.'Wl0IS Vmi=
         Case 1:16-cv-01652-JMF Document 84 Filed 06/11/19 Page 3 of 6



9.       Interim Discovery Deadlines

         a. Initial requests for production of documents shall be setved by July 11. 2019
            [Absent exceprfo11al circumsrances, a dare 11oi more tha11 thirty (30) daysfollowh1g rhe
            initial pretrial co11fere11ce.]

         b. Intenogatories pursuant to Rule 33.3(a) of the Local Civil Rules of the Southern District
            ofNew York shall be served by July 11, 2019                       . [Abse111 e:cceptio11al
            circ11111sta11ces, a date 11011110,·e than thirty (30) daysfollowi11g the inirinl pretrial
            co1ifere11ce.] No Rule 33.3(a) intenogatories need to be se1ved with respect to
            disclosures automatically required by Fed. R. Civ. P. 26(a).

         c. Unless otherwise ordered by the Court, contention interrogatories pursuant to Rule
            33.3(c) of the Local Civil Rules of the Southern District of New York must be served no
            later than thirty (30) days before the close of discovery. No other interrogatories are
            permitted except upon prior express pemlission of the Court.

         d. Unless otherwise ordered by the Com1. depositions of fact witnesses shall be completed
            by the date set forth in Paragraph 8(b).

                 i. Absent au agreement between the pat1ies or an order from the Coull, depositions
                    are not to be held until all patties have responded to initial requests for document
                    production.

                11.   There is no priority in deposition by reason of a party's status as a plaintiff or a
                      defendant.

                m. Absent au agreement between the patties or an order from the Comt, non-patty
                   depositions shall follow initial party depositions.

         e. Unless otherwise ordered by the Com1, requests to admit shall be se1ved by no later than
            thirty (30) days before the close of discovety.

         f. Any of the deadlines in Paragraphs 9(a) through 9(e) may be extended by the written
            consent of all parties without application to the Com1. provided that all fact discovery is
            completed by the date set fo11h in Paragraph 8(b ).

         g. In the event that there is expett discovery. no later than thirty (30) days ptior to the date
            in Paragraph 8(b) (i.e .. the completion of all fact discovery). the parties shall meet and
            confer on a schedule for expert disclosures, including rep011s, production of tmderlying
            documents. and depositions. provided that (1) expe1t report(s) of the party with the
            bm·den of proof shall be due before those of the opposing pat1y's expett(s); and (2) all
            expe11 discovery shall be completed by the date set forth in Paragraph 8(c).

I 0.     All motions and applications shall be govemed by the Federal Rules of Civil Procedure, the
         Local Rules of the Southern District of New York and the Com1's Individual Rules and
         Practices (available at ht1p: /.'11vsd .11~conrt~.gov:'jud!!e/F111111,111).

WW10l1 Vonioo
             Case 1:16-cv-01652-JMF Document 84 Filed 06/11/19 Page 4 of 6




11.         In the case of discovery disputes. parties should follow Local Civil Rule 37.2 with the
            following modifications. Any party wishing to raise a discovery dispute with the Court must
            first confer in good faith with the opposing party, in person or by telephone, in an effo11 to
            resolve the dispute. If this meet-and-confer process does not resolve the dispute, the party
            shall, in accordance with the Court's Individual Rules and Practices in Civil Cases, promptly
            file a letter-motion. 110 longer than three pages. explaining the nature of the dispute and
            requesting an infonual conference. Any letter-motion seeking relief 11111st include a
            representation that the meet-and-confer process occurred and was unsuccessful. Any
            opposition to a letter-motion seeking relief shall be filed as a letter. not to exceed three
            pages. within three business days. Cotmsel should be prepared to discuss with the Court the
            matters raised by such letters, as the Cowt will seek to resolve discovery disputes quickly.
            by order, by conference. or by telephone. Counsel should seek relief In accordance with
            these procedures In a timely fashion; If a party waits until near the close of discovery to
            raise an Issue that could have been raised earlier, the party ls unlikely to be granted the
            relief that it seeks, let alone more time for discovery.

12.         All counsel must meet in person for at least one hour to discuss settlement within fowteen
            (14) days following the close of fact discovery.

13.         Absent good cause. the Cowt will not have summary judgment practice in a non-jury case.
            Smumary judgment motions. if applicable, and any motion to exclude the testimony of
            experts pursuant to Rules 702-705 of the Federal Rules of Evidence and the Daubert v.
            Men-ell Dow Pl,amwceuticals, Inc., 509 U.S. 579 (1993), line of cases, are to be filed
            within thirty (30) days of the close of fact or expert discovery (whichever is later). Unless
            otherwise ordered by the Com1, opposition to any such motion is to be filed two (2) weeks
            after the motion is served on the opposing party, and a reply. if any, is to be filed one ( 1)
            week after service of any opposition.

14.         Unless otherwise ordered by the Com1, within thirty (30) days of the close of all discovery,
            or. if a dispositive motion has been filed, within thirty (30) days of a decision on such
            motion. the pa1ties shall submit to the Court for its approval a Joint Pretrial Order prepared
            in accordance with the Com1's Individual Rules and Practices and Fed. R. Civ. P. 26(a)(3).
            The parties shall also follow Paragraph 5 of the Court's Individual Rules and Practices for
            Civil Cases. which identifies submissions that must be made at or before the time of the
            Joint Pretrial Order, including any motions i11 limine.

15.         If this action is to be tried before a jmy, joint requests to charge, joint proposed verdict
            forms , and joint proposed voir d;,-e questions shall be filed on or before the Joint Prenial
            Order due date in accordance with the Comt's hldividual Rules and Practices. Jury
            instmctions may not be submitted after the Joint Pretrial Order due date, unless they meet
            the standard of Fed. R. Civ. P. 5l(a)(2)(A). If this action is to be tried to the Cow1.
            proposed findings of fact and conclusions of law shall be filed on or before the Joint Pretrial
            Order due date in accordance with the Cotut's Individual Rules and Practices.

16.         Unless the Com1 orders othe1wise for good cause shown. the parties shall be ready for trial
            two weeks after the Joint Pretrial Order is filed.


10'2:!l:!0IIV""°"
          Case 1:16-cv-01652-JMF Document 84 Filed 06/11/19 Page 5 of 6




17.      This case [is _lll_ / is not    O ]to be hied to a jmy.
18.      Cow1sel for the pa1ties bave confe1Ted, and the present best estimate of the length of tiial is
         IO trial days

19.      Other issues to be addressed at the Initial Pretrial Conference. including those set forth in
         Fed. R. Civ. P. 26(f)(3), are set forth below.




                      TO BE F1LLED IN BY THE COlJRT IF APPLICABLE:

        _ _ _ _ _ _ shall file a motion for/to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ no
later than _ _ _ _ _ _ _ _ _ _ _ _ . Any opposition shall be filed by _ _ _ _ _ __
Any reply shall be filed by _ _ _ _ _ _ _ . At the time any reply is due, the moving party
shall supply one courtesy bard copy of all motion papers by mail or hand delivery to the Court in
accordance with the Cowt's Individual Rules and Practices.

       The parties shall contact the Chambers of the Magisti·ate Judge assigned to this case on or
before _ _ _ _ _ _ _ in order to schedule settlement discussions wider his/her supervision in
or about
           -----------                                    2019
       The parties shall file a joint letter by OcJ · 11 i<> l B          indicating whether they
                                                         1
would like the Court to refer the case to the assigned Magistrate Judge and/or the Court mediation
program for settlement pmposes and. if so. approximately when they believe a settlement
conference should be held.

       The next pretrial conference is scheduled for t\>11 1 2- I , 1AJ 2,,0 at
      3 rm:,     in Courtroom 1105 of the Thurgood ?vlarshall Courthouse. 40 Centre Street. New
York, New York 10007.

        Absent leave of Court. by Thursday of the week prior to any future conference, the
parties shall file on ECF a joint letter, not to exceed three (3) pages, regarding the status of the case.
The letter should include the following information in separate paragraphs:

      (1) A statement of all existing deadlines. due dates, and/or cut-off dates;

      (2) A brief description of any outstanding motions:

      (3) A brief desc1iption of the status of discovery and of any additional discovery that needs to
          be completed:
           Case 1:16-cv-01652-JMF Document 84 Filed 06/11/19 Page 6 of 6




     (4) A list of all prior settlement discussions, including the date. the parties involved, whether auy
         third-party (e.g., Magistrate Judge. mediator, etc.) was involved, and the approximate
         duration of such discussions, if any;

     (5) A statement of whether or how the Court could facilitate settlement of the case (for example,
          through a(nother) settlement conference before the assigned Magistrate Judge or as part of the
          Court's Mediation Program);

     (6) A statement of the anticipated length of trial aud whether the case is to be tried to a jury:

     (7) A statement of whether the parties anticipate filing motions for smnmary judgment; and

     (8) Any other issue that the pailies would like to address at the pretiial conference or any
        information that the parties believe may assist the Court in advancing the case to settlement
        or trial.
        This Order may not be modified or the dates herein extended, except by further Order of this
Court for good cause shown. Further, the use of any alternative dispute resolution mechanism does
not stay or modify any date in this Order. Indeed, unless the Court orders othe1wise, parties
engaged in settlement negotiations must proceed on parallel tracks. pursuing settlement and
conducting discovery simultaneously. Parties should not assume that they will receive au extension
of au existing deadline if settlement negotiations fail.

        Any application to modify or extend the dates herein (except as provided in Paragraph 9(f))
shall be made in a written application in accordance with Court's h1dividual Rules and Practices for
Civil Cases and shall be made no fewer than t\vo (2) business days prior to the expiration of the date
sought to be extended. Absent exceptional circwnstances. extensions will not be granted after
deadlines have already passed.

           SO ORDERED.


Dated: JL'KL l11 1S) I q
      New York. New York




IOf.!~ 0IIVmaon
